               Case 1:18-cv-02892 Document 1 Filed 12/10/18 Page 1 of 7




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

------------------------------------------------------------------------x
                                                                        )
Vani MAHOBIA and                                                        )
                                                                        )
Amit THAWAIT,                                                           )
                                                                        )
                           PLAINTIFFS,                                  )   Case No: 18 cv _____
                                                                        )
         v.                                                             )
                                                                        )
R. ALEXANDER ACOSTA, in his official capacity                           )
as Secretary of Labor;                                                  )
                                                                        )
BOARD OF ALIEN LABOR CERTIFICATION                                      )
APPEALS; and                                                            )
                                                                        )
UNITED STATES OF AMERICA,                                               )
                                                                        )
                           DEFENDANTS.                                  )
                                                                        )
------------------------------------------------------------------------x


COMPLAINT UNDER THE ADMINISTRATIVE PROCEDURE ACT

       Plaintiffs Vani Mahobia and Amit Thawait, through their undersigned counsel, allege,
upon information and belief, as follows:

                          I.       INTRODUCTION

1.      This is a civil action brought by Plaintiffs, Vani Mahobia and Amit Thawait, to hold
        unlawful and set aside the denial of the Form ETA 9089 Application for Permanent
        Employment Certification (the “Form ETA 9089”) filed by Smallarc, Inc. (“Smallarc”),
        on behalf of Plaintiff Vani Mahobia, ETA Case No. A-09170-51262, BALCA Case No.
        2012-PER-00163.

2.      The Form ETA 9089 was denied by the Certifying Officer of the Department of Labor,
        and the denial upheld by the Board of Alien Labor Certification Appeals (“BALCA”),
        based on a typographical error which could have been readily detected by reference to
        multiple other parts of the application giving the same information without the
        typographical error. A copy of the initial denial decision by the Certifying Officer is
        provided as Exhibit A to this Complaint, a copy of the Certifying Officer’s denial on
             Case 1:18-cv-02892 Document 1 Filed 12/10/18 Page 2 of 7



       reconsideration is provided as Exhibit B to this Complaint, and a copy of the BALCA
       decision upholding the denial is provided as Exhibit C to this Complaint.

                      II.     JURISDICTION

3.     This Court has jurisdiction over this action under 28 U.S.C. § 1331, in conjunction with
       the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 702-706, and the Immigration &
       Nationality Act (“INA”), 8 U.S.C. § 1101, et seq.

4.     Pursuant to 28 U.S.C. § 1331, “The district courts shall have original jurisdiction of all
       civil actions arising under the Constitution, laws, or treaties of the United States.”
       Jurisdiction is proper under 28 U.S.C. § 1331 because this action arises under the APA, 5
       U.S.C. §§ 702-706, as well as the INA, 8 U.S.C. § 1101, et seq.

5.     The jurisdiction-conferring provision of the APA provides as follows:

       An action in a court of the United States seeking relief other than money damages and
       stating a claim that an agency or an officer or employee thereof acted or failed to act in an
       official capacity or under color of legal authority shall not be dismissed nor relief therein
       be denied on the ground that it is against the United States or that the United States is an
       indispensable party. The United States may be named as a defendant in any such action,
       and a judgment or decree may be entered against the United States . . .

5 U.S.C. § 702 (emphasis added).

                      III.    VENUE

6.     Venue is proper under 28 U.S.C. § 1391(e)(1)(A) and (B) because a defendant resides in
       this district and a substantial part of the events giving rise to the claim occurred in this
       district. As discussed further below, the administratively final decision denying the
       application for labor certification in question in this case was issued by BALCA, which is
       located in Washington, D.C., where BALCA resides, and where defendant R. Alexander
       Acosta may also reside.

                      IV.     PARTIES

7.     Plaintiff Vani Mahobia is a citizen of India currently residing in the United States in
       H-1B nonimmigrant status. She was the beneficiary of the Form ETA 9089 filed by
       Smallarc with ETA Case No. A-09170-51262. If approved, that Form ETA 9089 could
       have been, and still could be, the basis for an I-140 Immigrant Petition for Alien Worker
       to be filed by Smallarc on Ms. Mahobia’s behalf. Smallarc continues to be interested in
       filing such an I-140 Immigrant Petition for Alien Worker on Ms. Mahobia’s behalf. Such
       an I-140 petition, in turn, could be the basis for Ms. Mahobia to obtain lawful permanent
       resident status. Ms. Mahobia is a proper plaintiff for bringing suit against Defendants for
       their denial of the application for labor certification filed on her behalf.




                                                2
           Case 1:18-cv-02892 Document 1 Filed 12/10/18 Page 3 of 7



8.    Plaintiff Amit Thawait is the spouse of Ms. Mahobia, also currently residing in the
      United States in H-1B nonimmigrant status. If Ms. Mahobia were to have an approved
      labor certification on her behalf and were able to seek lawful permanent resident status on
      that basis, Mr. Thawait would “be entitled to the same status, and the same order of
      consideration provided in the respective subsection, if accompanying or following to join,
      the spouse or parent.” INA § 203(d), 8 U.S.C. § 1153(d). Thus, Mr. Thawait has an
      interest in the approval of the application for labor certification filed on behalf of Ms.
      Mahobia, and is also is a proper plaintiff for bringing suit against Defendants for their
      denial of the application for labor certification filed on her behalf.

9.    Defendant R. Alexander Acosta is sued in his official capacity as the Secretary of Labor.
      Defendant Acosta is a proper defendant as he has jurisdiction over the application for
      labor certification filed on behalf of Ms. Mahobia, pursuant to INA § 212(a)(5)(A)(i), 8
      U.S.C. § 1182(a)(5)(A)(i).

10.   Defendant Board of Alien Labor Certification Appeals (BALCA) is the component of the
      Department of Labor that made the final ruling denying the application for labor
      certification filed on behalf of Plaintiff Mahobia.

11.   The United States of America is a proper defendant in this action pursuant to 5 U.S.C.
      § 702, as explained in paragraph 5 above.

                     V.     FACTS

12.   On July 15, 2009, Smallarc filed a Form ETA 9089 Application for Permanent
      Employment Certification with the Department of Labor (“the Form ETA 9089”),
      seeking labor certification for its job offer to Ms. Mahobia pursuant to 20 C.F.R. § 656.10
      et seq. A copy of the Form ETA-9089 is attached as Exhibit D.

13.   At Part C. of the Form ETA 9089, entitled “Employer Information (Headquarters or main
      office)”, the location of the employer was given as: “SMALLARC, INC.[,] 22
      MERIDIAN RD[,] SUITE 19[,] EDISON[,] NJ[,] UNITED STATES OF AMERICA
      08820.” That is, the “Address 1” was given as “22 MERIDIAN ROAD”; the “Address
      2” was “SUITE 19”; the “City” was “EDISON”; the “State/Province” was given as “NJ”;
      the “Country” was given as “UNITED STATES OF AMERICA”; and the “Postal code”
      was given as “08820”. Exhibit D at 1.

14.   At Part D. of the Form ETA 9089, the “Employer Contact Information” again included
      the address: “22 MERIDIAN RD[,] SUITE 19[,] EDISON[,] NJ[,] UNITED STATES
      OF AMERICA 08820.” Exhibit D at 1.

15.   At Part H. of the Form ETA 9089, in the section for “Job Opportunity Information
      (Where work will be performed)”, as the result of an inadvertent error, the address of the
      job opportunity was given as “SmallArc, Inc.[,] 22 Meridian Road[,] Suite# 19[,] NJ[,]
      08820.” The “Address 1” field was completed with the company name, while “Address
      2” read “22 Meridian Road”, and the suite number, “Suite# 19”, was placed in the field



                                               3
           Case 1:18-cv-02892 Document 1 Filed 12/10/18 Page 4 of 7



      that was meant to be for the “City”. The address was otherwise substantively identical to
      that given at Part C. and D. of the Form ETA-9089. Exhibit D at 2.

16.   At Part K., “Alien Job Experience”, of the Form ETA 9089, the same information
      regarding the location of SmallArc., Inc., where Ms. Mahobia was then employed, was
      again given without the typographical error. At “Job 1” of Part K, it was recited that the
      “Employer name” was “SmallArc, Inc.”; that the “Address 1” was “22 Meridian Road”;
      that the “Address 2” was “Suite# 19”; that the “City” was “Edison”; that the
      “State/Province” was “NJ”; that the “Country” was “UNITED STATES OF AMERICA”;
      and that the “Postal code” was “08820”. Exhibit D at 6.

17.   Any reasonable person reading the Form ETA 9089 would or should have known that the
      reference to “Suite# 19” as the “City” of the job opportunity at Part H. of the Form ETA
      9089 was an inadvertent error akin to a typographical error, given the otherwise identical
      address presented at Part C., Part D., and Part K, and the fact that “Suite# 19” is clearly
      not a “City”.

18.   The Form ETA 9089 was completed and filed electronically through the website of the
      Department of Labor. Although certain other portions of the web form are designed to
      provide automated warnings when impermissible answers are given, no automated
      warning indicated in this instance that an entry for a “City” should not contain a “#”
      character or a number. It would have been technically feasible to designate the “City”
      field in Part H as a field that should contain only letters, and to provide an automated
      warning when a special character or numeral was placed in the field. If such a warning
      had been provided, the entry of “Suite# 19” for “City” could have been corrected before
      final submission of the Form ETA 9089.

19.   The Form ETA 9089 was not selected by the Department of Labor for an audit, which
      would have given Smallarc an additional opportunity to explain regarding any issues
      found by the Department of Labor to exist with the application. See 8 C.F.R. § 656.20.

20.   On April 6, 2010, the Certifying Officer of the Department of Labor issued a decision
      (Exhibit A) stating that “Form ETA 9089 has not been certified.” Exhibit A at 1. The
      decision stated as the reason for the denial that “A selection was not made for H.2 of the
      ETA Form 9089 that asks for the city where the job opportunity will be performed and
      the application is incomplete.” Exhibit A at 2. As authority for this denial, the decision
      indicated: “20 CFR Per 656.17(a) incomplete applications will be denied.” Id.

21.   Smallarc, by its then-counsel, requested reconsideration of the denial. On October 17,
      2011, the Certifying Officer indicated that “[t]he employer’s request did not overcome
      the deficiency stated in the determination letter” because of the 20 C.F.R. § 656.17(a)
      provision regarding incomplete applications and because “the Department’s regulations
      at 20 CFR § 656.11(b) provide that “requests for modifications to an application will not
      be accepted for applications submitted after July 16, 2007.” Since the employer’s
      application was submitted after July 16, 2007, it cannot be modified.” Exhibit B at 3.
      Accordingly, the Certifying Officer indicated that the case was being forwarded to
      BALCA for administrative review.

                                               4
           Case 1:18-cv-02892 Document 1 Filed 12/10/18 Page 5 of 7




22.   On May 19, 2014, BALCA issued a Decision and Order Affirming Denial of
      Certification. Based on the same provisions at 20 C.F.R. § 656.17(a) and § 656.11(b)
      cited by the Certifying Officer, as well as an additional provision at 20 C.F.R. § 656.2(b)
      regarding the burden of proof and one at 20 C.F.R. § 656.24(g) said to be related to the
      no-modifications provision of § 656.11(b), BALCA upheld the Certifying Officer’s
      decision. BALCA held that

             In the instant case, Section H.2 of the ETA Form 9089, which asks for the city
             where the job opportunity will be performed, stated “Suite #19.” Employer
             argues it was not given the opportunity to amend its ETA Form 9089. However,
             20 C.F.R. § 656.11(b) provides that once an application is filed, requests for
             modification to the application will not be accepted. Accordingly, we affirm the
             CO’s denial of labor certification.

      Exhibit C at 2-3.

23.   The regulation at 20 C.F.R. § 656.17(a) does indeed state that incomplete applications
      will be denied, and the regulation at 20 C.F.R. § 656.11(b) does indeed state that requests
      for modifications to post-2007 applications will be denied. Neither regulation, however,
      states that applications containing obvious, minor, inadvertent errors will be denied or
      that such errors may not be corrected.

                              V.      CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF

                  (Administrative Procedure Act – 5 U.S.C. § 706(2)(A))

24.   The Administrative Procedure Act provides that a Court shall

             hold unlawful and set aside agency action, findings, and conclusions found to
             be—

             (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
             with law;
             (B) contrary to constitutional right, power, privilege, or immunity;
             (C) in excess of statutory jurisdiction, authority, or limitations, or short of
             statutory right
             . . . [or]
             (E) unsupported by substantial evidence in a case subject to sections 556 and 557
             of this title or otherwise reviewed on the record of an agency hearing provided by
             statute.

      5 U.S.C. § 706(2).




                                               5
            Case 1:18-cv-02892 Document 1 Filed 12/10/18 Page 6 of 7



25.   Plaintiffs restate and re-allege the allegations contained in paragraphs 1 through 23 as
      though fully set forth herein.

26.   Denial of the Form ETA 9089 based on an obvious inadvertent error was arbitrary,
      capricious, an abuse of discretion, and not in accordance with law.


                              SECOND CLAIM FOR RELIEF

                  (Administrative Procedure Act – 5 U.S.C. § 706(2)(B))

27.   Plaintiffs restate and re-allege the allegations contained in paragraphs 1 through 24 as
      though fully set forth herein.

28.   Plaintiffs had a constitutionally protected interest in the appropriate processing of the
      approvable Form ETA 9089.

29.   Denial of the Form ETA 9089 based on an obvious inadvertent error was a deprivation of
      due process of law, and so a violation of the Fifth Amendment to the United States
      Constitution.


                               THIRD CLAIM FOR RELIEF

                  (Administrative Procedure Act – 5 U.S.C. § 706(2)(C))

30.   Plaintiffs restate and re-allege the allegations contained in paragraphs 1 through 24 as
      though fully set forth herein.

31.   The statutory jurisdiction of the Department of Labor in the context of labor certification
      is to determine and certify, in the case of “[a]ny alien who seeks to enter the United
      States for the purpose of performing skilled or unskilled labor”, whether

             (I) there are not sufficient workers who are able, willing, qualified . . . and
             available at the time of application for a visa and admission to the United States
             and at the place where the alien is to perform such skilled or unskilled labor, and

             (II) the employment of such alien will not adversely affect the wages and working
             conditions of workers in the United States similarly employed.

      INA § 212(a)(5)(A)(i), 8 U.S.C. § 1182(a)(5)(A)(i).

32.   The existence of a minor inadvertent error in an application for labor certification has no
      relevance to the determination whether there are “sufficient workers who are able,
      willing, qualified . . . and available at the time of application for a visa and admission to
      the United States and at the place where the alien is to perform such skilled or unskilled
      labor” or whether “the employment of such alien will not adversely affect the wages and

                                               6
               Case 1:18-cv-02892 Document 1 Filed 12/10/18 Page 7 of 7



       working conditions of workers in the United States similarly employed,” INA
       § 212(a)(5)(A)(i), 8 U.S.C. § 1182(a)(5)(A)(i). Accordingly, consideration of such an
       error by the Department of Labor was in excess of its statutory jurisdiction and authority.

                                 THIRD CLAIM FOR RELIEF

                     (Administrative Procedure Act – 5 U.S.C. § 706(2)(E))

33.    Plaintiffs restate and re-allege the allegations contained in paragraphs 1 through 24 as
       though fully set forth herein.

34.    The decision of the Department of Labor to deny the Form ETA 9089 based on an
       obvious inadvertent error as set out above meant that the denial of the Form ETA 9089
       was not supported by substantial evidence.

                                 VI.     PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, Vania Mahobia and Amit Thawait, respectfully pray that
the Court:

        (a)     Declare unlawful and set aside BALCA’s decision to affirm the denial of the
Form ETA-9089 application for labor certification filed by Smallarc on behalf of Ms. Mahobia,
as well as the underlying decisions of the Certifying Officer of the Department of Labor to deny
that application, and remand to the Certifying Officer or in the alternative to BALCA for further
proceedings in accordance with this decision;

       (b)      Grant such other and further relief at law and in equity as justice may require;

        (c)     Grant attorney’s fees and costs of Court to Plaintiff under the Equal Access to
Justice Act.

                                                      Respectfully submitted,


                                                      _/s/ David A. Isaacson____________
                                                      David A. Isaacson
                                                      Cyrus D. Mehta & Partners PLLC
                                                      2 Wall Street, 6th Floor
                                                      New York, NY 10005
                                                      Tel: (212) 425-0555
                                                      Fax: (212) 425-3282
                                                      Email: disaacson@cyrusmehta.com
                                                      Bar No.: NY0281
Dated: December 6, 2018
       New York, New York




                                                  7
